Citation Nr: 1739442	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  11-01 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for a lumbar spine disorder.

2.  Entitlement to an initial rating in excess of 40 percent for right lower extremity radiculopathy.

3.  Entitlement to an initial rating in excess of 40 percent for left lower extremity radiculopathy.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran had active military service from March 2000 to March 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the VA Regional Office (RO) in Houston, Texas.  

The appeal was last reviewed by the Board in October 2016.  At that time, the Veteran was assigned a 20 percent disability rating prior to May 1, 2015, and a 10 percent rating prior to February 4, 2016 and a 20 percent disability rating thereafter for his lumbar spine disability.  The Veteran was assigned a 10 percent rating prior to August 28, 2014 and a 20 percent disability rating thereafter for right and left lower extremities thereafter.  Following the Board's remand, in a May 2017 rating decision, the RO increased the Veteran's disability rating to 40 percent for each disability, effective December 18, 2009, the date of the Veteran's claim.  The Board has re-characterized the issue above to reflect these changes.  Further, the Veteran is in receipt of a 100 percent disability rating following surgery under 38 C.F.R. § 4.30.  As this is the highest available rating, that period will not be considered in the analysis below.

The Veteran testified before the Board at an October 2015 videoconference hearing.  A transcript of that hearing is of record.





FINDINGS OF FACT

1.  The Veteran's lumbar spine disability is not manifested by unfavorable ankylosis of the entire thoracolumbar spine or intervertebral disc syndrome with incapacitating episodes having a total duration of six weeks during a twelve month period

2.  The Veteran's right lower extremity radiculopathy is not manifested by severe incomplete paralysis with marked muscular atrophy.

3.  The Veteran's left lower extremity radiculopathy is not manifested by severe incomplete paralysis with marked muscular atrophy.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 percent for a lumbar spine disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5242, 5237.

2.  The criteria for a disability rating in excess of 40 percent for right lower extremity radiculopathy are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a Diagnostic Code 8520 (2016).

3.  The criteria for a disability rating in excess of 40 percent for left lower extremity radiculopathy are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a  Diagnostic Code 8520 (2016).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As noted above, the issues on appeal were remanded for further development in October 2016.  In that remand, the Board noted that treatment records from the Veteran's private physician, Dr. D.M. should be associated with the claims file and that new VA examinations should be scheduled.  Thereafter, treatment records from Dr. D.M. were requested and obtained and the Veteran was afforded new VA examinations of the spine and peripheral nerves in February 2017.  

Of note, in the October 2016 remand, the Board pointed out that the VA examiner found that it would be speculative to determine the functional impact of repetitive motion or the impact of a flare-up without considering the Veteran's lay statements.  Further, that examiner did not note whether the Veteran's radiculopathy was best described as slight, moderate, moderately severe, or severe on examination of the nerves.  Thereafter, in February 2017 VA examinations a new VA examiner also failed to note the above.  Significantly, however, in a May 2017 rating decision, noting these defects, the Appeals Management Center relied upon the findings of the Veteran's private physicians, Dr. A.H. and Dr. D.M. and assigned 40 percent disability ratings for the period on appeal.  

As the Board now seeks to determine whether a rating in excess of 40 percent is warranted, the findings of the VA examiner are adequate for this determination.  In so finding, the Board notes that the VA examiner noted whether the Veteran had ankylosis and whether there was radiculopathy, the severity of which could be determined.  As these are the findings required to determine the available higher ratings, to remand for new VA examinations would be futile and serve only to further delay adjudication.  Thus the Board may proceed without prejudicing the Veteran.  

II.  Laws and Regulations

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. §§ 3.321 (a), 4.1 (2016).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7(2016).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability are sufficient.  Above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2016).

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2016) and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 (2016).  See DeLuca v. Brown, 8 Vet. App. 202   (1995).

The provisions of 38 C.F.R. § 4.40  state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2016).

The evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14 (2016).  However, this does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54  .

Lumbar Spine 

Lumbosacral strain and degenerative arthritis of the spine are to be evaluated under the general rating formula for rating diseases and injuries of the spine (outlined below).  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2015). 

An evaluation of 40 percent is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating, and unfavorable ankylosis of the entire spine warrants a 100 percent rating.  

"Unfavorable ankylosis" is defined as "a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dislocation; or neurologic symptoms due to nerve root stretching."  See id., Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See id., Note (5).

Intervertebral Disc Syndrome (IVDS) is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining, under 38 C.F.R. § 4.25, separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  The criteria contained in Diagnostic Code 5243 provides for a 40 percent evaluation contemplates incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent evaluation is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).

The Veteran contends that his back symptoms entitle him to a higher evaluation for his lumbar spine disability.  As noted above, a higher disability rating under subject to rating under the General Rating Formula for Diseases and Injuries of the Spine necessitates a finding of unfavorable ankylosis.  Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a disability rating in excess of 40 percent requires incapacitating episodes having a total duration of at least six weeks during the past twelve months.  

The Veteran testified in October 2015 at a Board videoconference hearing that he went to the emergency room and could not walk or move and that he could not walk for about three days.  He stated that he was prescribed one week of bed rest.  The Veteran stated that he had incapacitating episodes when he bent over or lifted heavy objects.  In a January 2015 letter from the Veteran's physician, Dr. D.M., Dr. D.M. stated that per the General Rating Formula for Diseases and Injuries of the spine, the Veteran fell into the 40 percent category of disability evaluation for forward flexion of the thoracolumbar spine of 30 degrees or less.  

The Board finds that the currently assigned 40 percent rating adequately describes the Veteran's lumbar spine disability.  The evidence does not show the Veteran had unfavorable ankylosis of the entire thoracolumbar spine.  The Veteran's VA treatment records, private treatment records, March 2010, August 2014, February 2016 and February 2017 VA examination reports indicate the Veteran had pain, but was able to move his thoracolumbar spine.  Medical records are not shown to report ankyloses of the spine.  The evidence does not show that the Veteran's back pain caused limitation of movement causing unfavorable ankylosis of the entire thoracolumbar spine.  Therefore, the Veteran does not meet the schedular criteria for a rating in excess of 40 percent under 5242. 

The evidence also does not show that the Veteran had incapacitating episodes of intervertebral disc syndrome (IVDS) resulting in incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  The Board notes a July 2010 letter from Dr. A.H. in which it is noted that in the last year the Veteran had at least one full week of incapacitating injury.  It was noted that the Veteran was treated for herniated lumbar discs, spinal stenosis, lumbar radiculopathy and spondylosis.  Dr. A.H. did not note that the Veteran had been prescribed bed rest.  There is no evidence of record demonstrating at least six weeks of physician prescribed bed rest for any of the period considered on appeal.  

While Dr. D.M. and the August 2014 VA examiner are found to note that the Veteran has intervertebral disc disorder, there is no evidence of prescribed bed rest as necessitated by the rating under Note (1) in DC 5243.  In an October 2015 examination, the Veteran was found to have intervertebral disc syndrome which resulted in at least one week but less than two weeks in the past twelve months of incapacitation.  The Veteran's February 2016 VA examiner is shown to have reported IVDS but that the Veteran's IVDS had resulted in no periods of incapacitation in the past year.  The Veteran's reports of being bedridden and unable to do anything during the extreme flare ups, is not definitionally equivalent to an actual incapacitating episode according to Note (1) in DC 5243 since there is no indication this bed rest is physician-prescribed, only instead at the Veteran's personal election.  The Veteran's March 2010 and February 2017 VA examiners found that the Veteran does not have IVDS.  

Accordingly, as neither ankyloses nor IVDS resulting in incapacitating episodes of at least six weeks in a year are demonstrated by the evidence of record, the Board finds that a rating in excess of 40 percent is not warranted for the Veteran's lumbar spine disability, from December 18, 2009.

Lower Extremities

The Veteran's right and left lower extremity radiculopathy is rated as 40 percent disabling each under Diagnostic Codes 8599-8520.

Diagnostic code 8520 evaluates paralysis of the sciatic nerve.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires complete paralysis.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a.

The Board finds that the Veteran's radiculopathy symptoms do not warrant a higher disability evaluation.

As noted above, a disability rating in excess of 40 percent for radiculopathy would require symptoms which most closely approximated severe incomplete paralysis with marked muscular atrophy or complete paralysis.  These symptoms are not shown by the evidence of record.  

The Veteran's October 2010 neurological and August 2014 spine VA examinations describe no muscle atrophy.  An October 2015 VA examination found no muscle atrophy.  Severe radiculopathy in the left lower extremity was reported.  

At his October 2015 videoconference hearing, the Veteran testified that he had pain radiate down to his knees and experienced rare numbness in his feet.  The Veteran described sharp pain running down his legs.

The February 2016 VA examiner found no atrophy.  The Veteran's February 2017 spine VA examiner noted that the Veteran did not have muscle atrophy.  A February 2017 peripheral nerves examination noted the examiner's finding that while the Veteran reported bilateral lower extremity radiculopathy, there was no objective evidence of lumbar radiculopathy to include bilateral sciatica.  It was noted that an addendum to the examination would be provided following electromyogram (EMG) testing.  

In a February 2017 letter from the Veteran's private physician Dr. D.M., Dr. D.M. stated that according to the AMA Guides to the Evaluation of Permanent Impairment 4th Edition, signs of radiculopathy include loss of relevant reflexes or measured unilateral atrophy of greater than two centimeters above or below the knee compared to measurements on the contralateral side and that findings may be verified by electro diagnostic studies.  Dr. D.M. stated that he believed the Veteran did have radiculopathy and showed some of these findings.  Dr. D.M. found that the findings on the Veteran's August 2014 VA examination contradicted itself as radiculopathy was found alongside normal reflexes, no atrophy, normal sensory evaluation, normal range of motion and good muscle function.  Dr. M.D. stated that the February 2016 findings were much better and more accurate.  

A March 2017 EMG consultation report following the February 2017 examiner's request for further testing concluded there was no electro diagnostic evidence of a right or left motor radiculopathy affecting the L2-S1 vertebrae nerve roots or evidence of axonal/demyelinating peripheral polyneuropathy affecting the lower limbs.  It was noted that nerve conduction studies address mainly the function of large myelinated nerve fibers and patients with small-fiber neuropathy can have normal sensory nerve conduction studies.

The evidence of record includes conflicting evidence as to whether the Veteran has radiculopathy which is related to his service connected spine disorder at all.  As noted above, giving the Veteran the benefit of the doubt, in a May 2017 rating decision, the Appeals Management Center assigned 40 percent disability ratings for radiculopathy of the right and left lower extremities, respectively, based upon the findings of the Veteran's private physicians.  

While the totality of the evidence leaves in question the level of the Veteran's radiculopathy, and indeed if the Veteran has objective evidence of a neurological disorder, the evidence clearly demonstrates that the Veteran does not have severe incomplete paralysis with marked muscular atrophy.  As noted above, the majority of the medical findings note no atrophy whatsoever.  While Dr. D.M. notes the possibility of muscular atrophy of two centimeters, it stands to reason that, if the Veteran has such atrophy, it is not marked because if it was the Veteran's examiners would clearly discover and note such atrophy.  Further there is no evidence whatsoever of complete paralysis.  

Accordingly, a 40 percent rating is the highest available rating given the Veteran's symptoms and a higher evaluation is not warranted for either extremity.


ORDER

Entitlement to a rating in excess of 40 percent for a lumbar spine disorder is denied.

Entitlement to an initial rating in excess of 40 percent for right lower extremity radiculopathy is denied.

Entitlement to an initial rating in excess of 40 percent for left lower extremity radiculopathy is denied.




____________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


